DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office action is in response to amendments filed January 12, 2021, wherein claims 1-4 were amended and claims 5-9 were added.  The objections to the drawing, the claim interpretation under 35 USC 112(f), and the rejections made under 35 USC 112(a,b) made in the previous Office action have been withdrawn.  The rejection previously made under double patenting is maintained.  

Claim Objections
With regard to claim 1, Examiner indicates, in the rejections made under 35 USC (a, b) in the previous Office action, the term “driving unit” was inadvertently identified as lacking support.  Upon further examination, support for the term is found in Applicant’s specification at page 10, lines 3-14.  Consider amending the claim to include the driving unit as originally recited to clearly and completely claim the instant invention.  The Examiner regrets any inconvenience.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hato, et al. (US 2007/0113373, “Hato,” of record).  

Regarding claim 1, Hato discloses a robot cleaner (Figs 9-11) comprising: 
a main body 1 having an opening in a side surface of the main body (gap through which 34 passes); 
a first suction member (chamber 18 and 20, Fig 11,  [0070]) in the main body and having a suction port at a bottom surface of the main body to suction 
a second suction member 34 (Figs 9-11, [0069]) having a suction port (opening at distal end of 43 (Fig 11) to suction foreign substances that are outside of the main body; and a flexible connecting pipe 34a (Figs 9-11, [0070]) connected to the second suction member so that the foreign substances suctioned by the suction port of the second suction member pass through the connecting pipe to be collected by the robot cleaner [0070], and configured so that flexibility of the connecting pipe provides for the second suction member to be movable inward and outward from the main body through the opening and to be movable relative to the first suction member ([0070], bellows 34a moves inward and outward to allow the second suction member to move similarly).  
Regarding claim 5, Hato discloses teaches the limitations of claim 1, as described above, and further discloses wherein the connecting pipe 34a has a first end connected to the first suction member and a second end connected to the second suction member (Figs 9-11, [0070]), so that the foreign substances suctioned by the suction port of the second suction member pass through then connecting pipe and then through the first suction member to be collected by the robot cleaner (as described, Figs 9-11, [0070]).

Regarding claim 6, Hato discloses teaches the limitations of the claim, as described above in the rejections of claims 1 and 5. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hato, as applied to claim 1, and in view of Vystrcil, et al. (US 6,514,356, “Vystrcil”), of record.  

Regarding claims 2-4, Hato discloses teaches the limitations of claim 1, as described above, but does not explicitly disclose 
a locking portion; and 

wherein the locking portion and the protrusion are configured so that the at least a portion of the second suction member passes through the opening in the main body to be held at the position, and 
wherein, when the second suction member is held at the position, the second suction member blocks the opening.  
However, Vystrcil is also concerned with a vacuum cleaner having a second suction member 40 that can move relative to a first suction member 18 (where the second member can be rotatably deployed for greater reach, Figs 1-4, 3:59-4:36) and Vystrcil also teaches providing a locking member 45R (recess) on the body to engage a corresponding protrusion 45 on the second suction member (4:5-20, the second suction member 40 is “preferably semi-rigidly locked into the operational or the stowed position), while teaching also that “other locking mechanisms” may be used.  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Hato by incorporating the locking portion and protrusion taught by Vystrcil, one of the two on the body and the other on the second suction member, to provide structure to ‘semi-rigidly lock’ the second suction member in a closed position, to prevent inadvertent or unwanted movement of the second suction member toward the open position.  Keeping the member secured in a closed position would prevent the member from possibly catching on furniture or other exposed elements in a cleaning environment.  A skilled artisan would understand the device with the incorporated locking portion and protrusion 

Regarding claims 7-9, Hato discloses teaches the limitations of claim 6, as described above, and as modified by Vystrcil above in the rejections of claims 2-4, discloses the limitations of claim 7-9.    


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723